DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 11,020,293 issued to Stryker et al.
Regarding Claim 19, Stryker et al. teaches Figures 1-34 and respective portions of the specification of a mortuary human removal system comprising: 
a hand truck (20; Figure 1) having a plurality of hand truck wheels (56, 58) and a hand truck handle (35); 
a means for electrically assisting lifting of the hand truck (20) up a flight of stairs (motorized track 70; see at least Col. 11, lines 23-35); 
a means for supporting a human body (straps or harness secure a person to deck 20; see at least Col. 11, line 53) on the hand truck (20); 
means for propping up the hand truck in a plurality of predetermined orientations (see Figures 1, 3, 5, 8, 9, 11, 13) between a vertical orientation and a horizontal orientation (legs 50, 52); and 
a means for automatically latching (spring biased detent mechanism, see at least Col. 19, lines 53 through Col. 20, line 13) the hand truck (20) in each of the plurality of predetermined orientations when an orientation of the means for propping up the hand truck (20) is being changed.
Regarding the limitation, “a mortuary human removal system”. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding Claim 20, Stryker et al teaches means for propping up the hand truck (20) comprises a plurality of wheels (50, 52) which are configured to solely support the hand truck (20) when the hand truck wheels are being pivoted upward above a height of a floor in a hearse (see Figures 14-16).
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of in re claim 1 a method of removing, over stairs, a human from a first location and loading the human into a vehicle at a second location, the method comprising the steps of: 
orienting the mortuary human removal system in a horizontal configuration with the hand truck wheels and the hand truck handle touching a floor, placing the human inside a bag at a first location, sliding in a supine position, the human and the bag, onto a mortuary body glide board attached to the mortuary human removal system having a battery powered stairclimbing capability, strapping the human and the bag to the mortuary body glide board, releasing the prop stand release handle, moving the head end so as to be more vertically disposed with respect to the foldable foot portion, using the battery powered stairclimbing capability of the mortuary human removal system to move the human over stairs, lowering the head end toward the ground at a second location, forcing the head end down and thereby raising the foldable foot portion up high enough to roll the hand truck wheels in the vehicle, pushing the mortuary human removal system into the vehicle and causing a mortuary battery powered stairclimbing human body removal system multi-stage prop stand to move to a more parallel orientation with respect to the mortuary body glide board, and engaging a plurality of hand truck handles with features of the vehicle to inhibit the mortuary human removal system from rolling with respect to the vehicle.; and in re claim 11, where mortuary human removal system comprising: a battery powered stairclimbing hand truck having a head end and a foot end, a mortuary body glide board disposed at a top rail edge of the battery powered stairclimbing hand truck; where a prop stand, located at a second side of the battery powered stairclimbing hand truck and having a pivoting parallel plurality of prop stand elevating arms, each having an elevating arm inside edge, a parallel plurality of slotted prop stand guiding members, together with a parallel plurality of non-slotted prop stand connecting members each having a connecting member outside edge, where an angle A is defined by the connecting member outside edge and the elevating arm inside edge, a collapsible support member, coupled between the prop stand and a portion of the battery powered stairclimbing hand truck, the prop stand coupled at a proximal end to the battery powered stairclimbing hand truck, the prop stand further having a prop stand elevating arms distal end parallel wheel pair disposed at a free distal end of the prop stand, the prop stand and the battery powered stairclimbing hand truck being configured such that when configured for use, the angle a is continuously acute and when the prop stand elevating arms distal end parallel wheel pair are closest to the top rail edge, the prop stand elevating arms distal end parallel wheel pair are closest to the head end; and a latching mechanism, having a cam lock top assembly, a bottom positive cam lock, and a prop stand release handle, configured in combination to provide an automatic latching system where once the prop stand reaches a first predetermined angular orientation, the prop stand and the collapsible support member are latched at the angular orientation until the prop stand release handle is released, in combination with the other elements recited, not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618